


110 HR 5957 IH: To reduce subsidies for agricultural commodity

U.S. House of Representatives
2008-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5957
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2008
			Mr. Royce introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To reduce subsidies for agricultural commodity
		  programs.
	
	
		1.Reduction in subsidy amounts
			 for agricultural commodity programsNotwithstanding any other provision of law,
			 to carry out title I of H.R. 2419 of the 110th Congress, as enrolled, the
			 Secretary of Agriculture shall make such reductions in payment rates and loan
			 rates otherwise applicable to commodity programs under such title and
			 amendments made by that title as may be necessary to reduce obligations and
			 expenditures of funds of the Commodity Credit Corporation by $7,000,000,000 for
			 each of fiscal years 2008 through 2012.
		
